DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-4, 6, 7 and 12-14 are amended.
Claims 8-11, 15 and 16 have been previously presented.
Claims 5 and 17-19 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 14, though Ishikawa(US 2003/0142871) teaches generating a tile representation (0092 line 1) and eliminating portions of each tile (0021 lines 1-2 and 0129 lines 4-11), Ishikawa fails to teach a plurality of tiles each associated with an area of the frame, each said tile being of a fixed size and comprising a plurality of portions; eliminating one or more of the plurality of  portions of each tile; rendering retained portions of each tile to produce rendered tiles; transforming the rendered tiles into processed compressed tiles; outputting the processed compressed tiles to memory for display, constructing the frame from the processed compressed tiles; and outputting the constructed frame to a display; wherein transforming the rendered tiles into processed compressed tiles comprises combining at least two rendered tiles by combining the data associated with each of the rendered tiles into a processed tile of the fixed size. Therefore, claims 1-4 and 6-16 are allowable.
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/14/20, with respect to claims 1-4 and 6-16 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 101 rejections of claims 1-19, the 35 U.S.C. 102 rejection of claim 17, and the 35 U.S.C. 103 rejection of claims 1-4 and 6-16, has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Said Broome/Primary Examiner, Art Unit 2699